Citation Nr: 0304221	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  01-03 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to burial allowance based on service-connected 
death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The veteran served on active duty from March 1942 to October 
1945.  He died on February [redacted], 2000.  The appellant is the 
veteran's brother.  

In March 2000, the appellant filed a VA Form 21-530, 
Application for Burial Benefits.  This matter comes before 
the Board of Veterans' Appeals (Board) from an April 2000 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  In that 
determination, the RO inter alia denied the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death, the predicate requirement to service-
connected burial allowance.  The appellant disagreed and this 
appeal ensued.  

By May 2000 letters, the RO informed the appellant that it 
had granted a $300 burial allowance based on the veteran's 
nonservice-connected death pursuant to the provisions of 
38 C.F.R. § 3.1600(b)(1) (2002).  

The Board remanded the case in April 2001 for further 
evidentiary development, at which time it was also noted that 
the appellant had filed a notice of disagreement with the 
RO's August 2000 letter that denied a claim of entitlement to 
accrued death benefits.  Because there was no rating decision 
of record, and as the RO had not issued a statement of the 
case regarding this claim, the Board directed that a rating 
decision be prepared and a statement of the case issued.  
These actions were completed in July 2002.  Since then, the 
appellant has not filed a substantive appeal that would 
perfect his appeal as to this issue.  Therefore, the Board 
does not have jurisdiction to address the claim of 
entitlement to accrued benefits.  

The appellant's claim is for the limited purpose of 
determining the appellant's entitlement to an enhanced burial 
allowance.  

This case was previously assigned a different docket number.  
For reasons not immediately apparent, the RO withdrew the 
issue under docket number 01-04 055 while the case was in 
remand status.  A new docket number has been assigned.  
However, the new docket number assigned this case indicates 
that it was advanced on the docket because of administrative 
error that resulted in significant delay in docketing the 
appeal.  38 C.F.R. § 20.900(c) (2002).  Accordingly, the 
veteran has not been prejudiced by the apparent erroneous 
withdrawal of the previous docket number.


FINDINGS OF FACT

1.  The veteran died from sepsis due to or as a consequence 
of pneumonia in February 2000 while hospitalized by VA.  

2. At the time of his death, service connection had been 
established for the veteran's degenerative joint disease of 
the right knee, rated 10 percent disabling.  

3.  Sepsis and pneumonia did not arise during the veteran's 
active service, and the record contains no indication that 
degenerative joint disease of the right knee caused or 
contributed to his death or was causally related to sepsis or 
pneumonia.


CONCLUSION OF LAW

The criteria for entitlement to burial allowance based on 
service-connected death are not met.  38 U.S.C.A. §§ 1701, 
1710, 1711, 2302, 2303, 2307 (West 2002); 38 U.S.C.A. § 2307 
(West 1991); 38 C.F.R. §§ 3.303, 3.312, 3.1600 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claim seeks service connection for the cause of the 
veteran's death for purposes of service-connected burial 
benefits.  The appellant filed a VA Form 21-530, Application 
for Burial Benefits, in March 2000.  Thus, there is no issue 
as to provision of a form or instructions for applying for 
this benefit.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.159(b)(2) (2002). 

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002). In the August 2001 remand, the 
Board informed the appellant that evidence remained 
outstanding.  It told the appellant that it needed a release 
to obtain the veteran's nursing home treatment records from 
Hanceville Nursing Home beginning in January 2000.  It noted 
that it needed copies of the sworn statements from the 
veteran's brother and sister that were referenced in the 
substantive appeal.  It informed him that it would obtain VA 
outpatient treatment records from the VA clinic in 
Huntsville, Alabama, from October 1998 to the date of the 
veteran's death and all VA inpatient treatment records and 
nurses notes from October 1999 to the date of death.  It also 
noted that a VA examiner would review the claims file and 
render an opinion as to the etiology of the veteran's sepsis 
and pneumonia, and specifically the relationship between 
these disorders and a fall the veteran suffered before his 
death.  In a September 2001 letter, the RO told the appellant 
that it needed him to furnish copies of the veteran's nursing 
home records from Hanceville Nursing Home beginning in 
January 2000 to the date of the veteran's death; a completed 
release if he wished VA to obtain these records, and copies 
of the sworn statements of the veteran's brother and sister.  
The RO also noted that he could submit additional argument or 
evidence in support of the claim.  These actions informed the 
appellant of the information and evidence necessary to 
substantiate the claim.  There is no indication that 
additional notification of the types of evidence needed to 
substantiate the claim, or of VA's or the appellant's 
responsibilities with respect to the evidence, is required.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  The record includes records from the 
Hanceville Nursing Home, VA hospital records through the date 
of the veteran's death, copies of sworn statements by the 
veteran's brother and sister, and a VA medical opinion in 
August 2002.  The appellant has not identified any other 
sources of treatment.  The Board concludes that VA has 
undertaken reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  As noted above, the record includes a medical 
opinion dated in August 2002.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  Additionally, the 
Board's consideration of the VCAA regulations in the first 
instance is not prejudicial to the appellant because the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA.  

II.  Analysis

Basic entitlement to VA burial benefits is governed by 
statute and prescribed by applicable VA regulations.  The 
term "burial benefits" means payment of money toward 
funeral and burial expenses.  38 C.F.R. § 3.1600(a), (b), (c) 
(2002).  

VA "may pay a sum not exceeding $300" to cover funeral and 
burial expenses for a deceased veteran who at the time of 
death was in receipt of compensation or a pension.  
Additionally, irrespective of whether a veteran was in 
receipt of compensation or pension at death, if he or she 
dies in a VA facility in which he or she was admitted in 
compliance with the parameters of 38 U.S.C.A. § 2303(a), 
VA "shall pay the actual cost (not to exceed $300) of the 
burial and funeral" expenses.  38 U.S.C.A. § 2303(a)(1) 
(West 2002).  As already noted, VA has paid the appellant a 
$300 burial allowance, the amount due based on the veteran's 
nonservice-connected death or his death while hospitalized by 
VA.  See 38 C.F.R. § 3.1600(b), (c) (2002).  

A higher amount is payable if a veteran dies of service 
connected disability.   See 38 U.S.C.A. § 2307 (West 1991 and 
West 2002).  

Any amount paid under § 2307 is in lieu of burial benefits 
paid under § 2302 or § 2303(a)(1) and (b).  Thus, where 
nonservice-connected burial benefits have already been paid 
(as is the case here), and it is later determined that 
entitlement to service-connected burial allowance exists, 
only the difference between the amount previously paid and 
the amount payable under § 2307 may be paid.  See VAOPGCPREC 
15-95.  

The appellant maintains that the veteran's service-connected 
right knee disability contributed to or hastened his death.  
He maintains that the veteran fell at his home due to 
weakness and instability of the right knee.  The fall 
resulted in the veteran lying on a cold floor overnight, 
because he could not get up by himself, and in the 
development of pneumonia that ultimately led to his death.  
The appellant further reported that the veteran, while at a 
nursing home, fell from a chair and banged his head against a 
wall.  Both falls, the appellant maintains, were related to 
the veteran's right knee disability.  In support of these 
contentions, the veteran's brother (not the appellant here) 
and sister reported in June 2000 statements that the 
veteran's unstable right knee gave way when he was in the 
bath.  According to these accounts, he was unable to reach a 
phone and lay on a cold wet floor all night until the found 
the next morning, leading to the development of pneumonia.  

In any case in which a veteran dies as the result of a 
service-connected disability or disabilities, the Secretary, 
upon the request of the survivors of such veteran, shall pay 
the burial and funeral expenses incurred in connection with 
the death of the veteran in an amount not exceeding that 
specified in 38 U.S.C.A. § 2307 (West 1991 & West 2002).  See 
38 C.F.R. § 3.1600(a) (2002).  Service connection may be 
established for the cause of a veteran's death when a 
service-connected disability "was either the principal or a 
contributory cause of death".  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2002).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto".  38 C.F.R. § 3.312(b) 
(2002).  A contributory cause of death must be causally 
connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death", or "aided or lent assistance to the production of 
death."  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c)(1) 
(2002).  Therefore, service connection for the cause of a 
veteran's death may be demonstrated by showing that the 
veteran's death was caused by a disability for which service 
connection had been established at the time of death or for 
which service connection should have been established.

In deciding the claim for service connection for the cause of 
the veteran's death, the Board must also consider whether the 
disability that caused or contributed to the veteran's death 
may be service-connected.  Direct service connection may be 
established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2002).  Establishing direct 
service connection for a disability that has not been clearly 
shown in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002); see also Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

At the time of his death, and since soon after his service in 
World War II, the veteran had received compensation benefits 
at the 10 percent level for his service-connected 
degenerative joint disease of the right knee.  Service 
connection was not in effect for any other disability.  

Private clinical records in June and September 1999 showed 
mild instability of the right knee without indication of 
falls.  VA records in January 2000 indicated that the veteran 
lived at home alone and that his brother, who lived a few 
miles away, looked in on him frequently.  The mental health 
examiner noted a diagnosis of probably organic hallucinosis, 
central nervous system atrophy consistent with age, as well 
as other medical problems.  The right knee disability was not 
noted as one of these medical problems.  It was noted that 
the veteran had fallen recently without head trauma and that 
after a second fall he was treated for right lower rib 
fractures and sent home less than one week before.  

The veteran was admitted on January 6, 2000, to a VA hospital 
for dehydration and malnutrition secondary to pneumonia, and 
discharged January 17, 2000, to a nursing home.  Nursing home 
records show that he developed increased respiratory problems 
from February 14 to February 16, 2000.  He had inspiratory 
and expiratory wheezing and was not responding to medical 
therapy.  On February 16, 2000, the notes indicate that his 
respiration was labored and that distress was evident.  He 
was not responsive to verbal stimuli.  

On February 16, 2000, the veteran was transferred to the VA 
Medical Center in Birmingham, Alabama.  Reports of that 
hospitalization reveal that the veteran had moderate 
pericardial effusion and extreme difficulty maintaining blood 
pressure and oxygenation.  Medical personnel determined that 
he was terminally ill and would not recover despite best 
medical efforts.  After lengthy discussion with his family, 
medical support was withdrawn and the veteran died on 
February [redacted], 2000.  The death certificate reported the 
immediate cause of death as sepsis due to or as a consequence 
of pneumonia.  No other cause of death was listed.  

VA obtained a medical opinion in August 2002 as to the cause 
of the veteran's death.  The examiner reviewed the medical 
records associated with the claims file, including the origin 
of the right knee disability during World War II.  In 2000, 
the examiner noted, the appellant had a history of three 
syncope episodes and falling, with a fractured rib and head 
trauma.  During December 1999, his family found the appellant 
in his home lying on the floor with no heat on in the house.  
The hospitalization in January 2000 for pneumonia, subsequent 
nursing home care, and terminal hospitalization was then 
reported.  As the cause of death was aspiration pneumonia and 
there was no apparent relationship to any fall, the examiner 
opined that he could not relate degenerative joint disease of 
the right knee as a indirect cause of the aspiration 
pneumonia.  Therefore, the examiner concluded, it was not 
likely that his death was related to his service-connected 
right knee disability.  

The Board concludes that there is no medical evidence linking 
the veteran's death to his service-connected right knee 
disability.  The death certificate listed the cause of death 
as sepsis and pneumonia; it did not list the right knee 
disability as contributing to death.  The VA hospital records 
and the nursing home records in February 2000 discussed in 
detail the veteran's respiratory distress, but did not refer 
to the right knee disability.  The VA hospital records in 
January 2000 noted that the appellant had two recent falls, 
one without head trauma and the other with resulting rib 
fractures.  However, the records did not discuss these falls 
as preliminary to the development of pneumonia.  The section 
entitled "History of Present Illness" in the January 2000 
VA hospital summary indicated that the veteran was in his 
usual state of health until 15 days prior to admission, when 
he reported daily subjective fevers without chills and shakes 
along with a cough productive of sputum.  The report of 
hospitalization was silent as to the fall described by the 
appellant and the veteran's other brother and sister.  The 
absence of an account of this fall does not cast doubt upon 
the appellant's veracity in this case, but it does provide a 
medical indication that the veteran's medical problems in 
January 2000 were not related to such a fall.  See Brewer v. 
West, 11 Vet. App. 228 (1998); King v. Brown, 5 Vet. App. 19, 
21 (1991); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(where the determinative issue involves medical causation or 
medical diagnosis, as here, competent medical evidence is 
required).  

There is no medical evidence that supports the allegation 
that the service-connected right knee disability or 
instability therefrom caused or contributed to pneumonia.  
The VA medical opinion in August 2002, based on a thorough 
review of the claims file, found that the right knee 
disability had no relationship to the cause of death.  There 
is simply no clinical evidence supporting such a conclusion.  
The Board must conclude that the veteran's right knee 
disability was neither a principal nor a contributory cause 
of his death.  Accordingly, service-connected burial benefits 
cannot be established on the basis of service-connected 
death.  38 C.F.R. § 3.1600(a) (2002).  

Burial benefits are also payable if a veteran dies from 
nonservice-connected causes while properly "hospitalized by 
VA", in which case there is payable an allowance not to 
exceed the amount specified in 38 U.S.C.A. 2303(a) (West 
2002) ($300) for the actual cost of the person's funeral and 
burial, and an additional amount for transportation of the 
body to the place of burial.  38 C.F.R. § 3.1600(c) (2002).  
For burial allowance purposes, the term "hospitalized by 
VA" includes admission to a VA facility (as described in 
38 U.S.C.A. § 1701(3)) for hospital, nursing home, or 
domiciliary care under the authority of 38 U.S.C.A. §§ 1710, 
1711(a).  38 C.F.R. § 3.1600(c) (2002).  As the veteran died 
at the VA Medical Center at Birmingham, Alabama, and as he 
had a compensable service-connected disability rated less 
than 50 percent, he was "hospitalized by VA" for burial 
allowance purposes.  38 C.F.R. § 3.1600(c) (2002).  The 
burial allowance payable in these circumstances has already 
been paid.

Therefore, as the veteran's death was not related to the 
service-connected right knee disability, it is the 
determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to the higher 
burial allowance for service-connected death.  


ORDER

Entitlement to burial allowance based on service-connected 
death is denied.  



	                        
____________________________________________
	J. SHERMAN ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


